Citation Nr: 1642883	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  10-46 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Chris Loiacono, Agent


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel





INTRODUCTION

The Veteran had active service from May 1966 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran perfected a timely appeal of this decision in November 2010.  

This matter was previously before the Board in August 2015 at which time it was remanded for additional development.  It is now returned to the Board. 

Before the claims file was certified for appeal, by way of the February 2016 rating action, the RO granted service connection for left ear hearing loss, and evaluated it as noncompensably disabling, effective August 30, 2007.  The Board finds that this grant of service connection for the left ear hearing loss constitutes a full award of the benefit sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for this disability; thus, this matter is not in appellate status.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the November 2010 substantive appeal, the Veteran requested a hearing at the local RO before a Veterans Law Judge (VLJ) prior to his claim being reviewed by the Board.  A date for the hearing was scheduled on May 18, 2015, and an April 2015 letter sent to the Veteran's address in Savannah, Georgia, notified him of the location, date, and time of his hearing.  

It appears that the Veteran did not report to his scheduled hearing.  However, in a letter dated on May 27, 2015, the Veteran's representative explained that the Veteran changed his address and had been living in Gainesville, Georgia since October 2013.  According to the Veteran's representative, the April 2015 notice letter was originally sent to the Veteran's previous address in Savannah, Georgia, and then returned to the VA as undeliverable.  The Veteran's representative indicated that the letter could not be forwarded because the forwarding time had expired, and although the April 2015 was subsequently mailed to the Veteran's correct address in Gainesville, Georgia several weeks later, he did not receive it until May 18, 2015, the day of his scheduled hearing.  The Veteran's representative stated that since the Veteran's change of address was never updated in the system, he was never provided sufficient notice as to the date and time of his hearing, and as such, good cause existed to reschedule him for another Board hearing.  The Veteran was thereafter scheduled for another hearing on July 15, 2015.  In a letter dated in July 2015, two weeks before his scheduled hearing, the Veteran, through his representative, withdrew his hearing request.  However, it appears that in a subsequent VA Form 9 dated in March 2016, the Veteran, through his representative, requested another hearing at the local RO before a VLJ.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  

In light of the circumstances and given that the Veteran did not receive sufficient notice prior to his initial hearing, the Board finds that the Veteran does not have to provide good cause as to why he was unable to attend the May 2015 hearing.  In addition, given that the Veteran withdrew his hearing request for the July 2015 hearing several weeks before the hearing, the Board finds that the Veteran's recent request for a hearing is granted, and a remand of the appeal is necessary to afford the Veteran his requested hearing.  



Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for either a hearing at his local RO or a videoconference hearing, as appropriate.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



